Decision
On July 17, 2000, the defendant was sentenced to the following: Count T: Burglary, a felony - six (6) year commitment to the Department of Corrections, with three (3) years suspended; Count II: Criminal Mischief, a misdemeanor - six (6) months in the Valley County Jail, all suspended, to run concurrently with the sentence imposed in Count I; CountV: Criminal Mischief, a felony - two (2) year deferred imposition of sentence, to run consecutively to the sentences in Counts I and II; and Count VI: Theft, a misdemeanor - six (6) months in the Valley County Jail, all suspended, to run concurrently with the sentence in Counts I and II.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by James Spangelo. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
*51DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.